PER CURIAM.
Roy Dueñas appeals the dismissal of his motion for postconviction relief. We affirm. The trial court correctly determined that it was without jurisdiction to consider the motion, because a direct appeal from Duenas’s judgment and sentence was pending at the time the motion was received. Marshall v. State, 481 So.2d 973 (Fla. 2d DCA 1986). Since Dueñas subsequently dismissed his direct appeal, our decision is without prejudice to Dueñas to refile his motion.
Affirmed.
LEHAN, A.C.J., and HALL and THREADGILL, JJ., concur.